David J. McGlothlin #17389
david@kazlg.com
Ryan L. McBride, Esq. #16218
ryan@kazlg.com
Kazerouni Law Group
2633 E. Indian School Road, Suite 460
Phoenix, AZ 85016
Telephone: (602) 900-1288
Facsimile: (800) 520-5523

Attorneys for Plaintiffs


                           IN THE UNITED STATES DISTRICT COURT
                                     DISTRICT OF UTAH




 FRANCISCO RODGRIGUEZ,                        PROPOSED CLASS ACTION
 INDIVIDUALLY AND ON
 BEHALF OF OTHERS                             Declaration of Attorney David
 similarly situated,                          McGlothlin in Support of Plaintiff’s
                                              Motion for Class Certification
                Plaintiff,
                                              Case No.: 2:20-cv-00120-JNP
                    v.
                                              Judge: Hon. Jill N. Parrish
 CASCADE COLLECTIONS,
 LLC,
              Defendant.


I, David McGlothlin, declare:
1.    I, David J. McGlothlin, hereby declare under penalty of perjury, and pursuant
      to the laws of the State of Utah and the United States of America, that the
      foregoing is true and correct. If called as a witness, I would competently
      testify to the matters herein from my own personal knowledge.
2.    I am a partner of the law firm of Kazerouni Law Group and co-counsel of
      record for Plaintiff Francisco Rodriguez (“Plaintiff”) in the above-captioned
      action against Defendant Cascade Collections, LLC (“Defendant”). I am a
     member in good standing of the bars in Utah, California, Arizona and
     Oregon. I am also admitted in every federal district in California and have
     handled federal litigation in Arizona, Colorado, Oregon, Nevada and Utah.
3.   I submit this declaration in support of Plaintiff’s Motion for Class
     Certification against Defendant. The declaration is based upon my personal
     knowledge, except where expressly noted otherwise.
4.   There is no intra-class conflict between the class representative, Plaintiff
     Francisco Rodriguez, and the other class members. Plaintiff understands the
     case and why it was brought on his behalf. Further, Plaintiffs’ attorneys are
     knowledgeable and experienced in class action litigation and in litigation of
     FDCPA claims and are free from conflicts with the class.
                         CLASS COUNSELS’ EXPERIENCE
5.   Kazerouni Law Group, APC seeks to be confirmed as class counsel for
     purposes of this action.
6.   I was recently appointed class counsel in the District of Utah for a Fair Debt
     Collection Practices Act case that was finally approved by Judge Clark
     Waddoups on June 5, 2020. See Morrison v. Express Recovery Services, Inc.
     d/b/a Clear Management Solutions, D. UT., 1:17-cv-00051-CW-DAO (class
     approval for $20,000).
7.   I have been appointed class counsel in several class actions brought pursuant
     to consumer protection statutes, including the Fair Debt Collection Practices
     Act, California Penal Code § 630, et seq.; and the Telephone Consumer
     Protection Act of 1991, 47 U.S.C. § 227 (TCPA). My practice involves
     significant class action litigation and I am or have been counsel in significant
     national class actions including, but not limited to, class actions against Bank
     of America, HSBC and Convergent and I.C. Systems to mention a few.



                                         !2
8.   I am a partner of Kazerouni Law Group. My firm has been appointed lead
     counsel in numerous federal class actions, resulting in millions of dollars of
     settlements for our clients.
9.   Kazerouni Law Group has extensive experience in consumer related issues. A
     brief summary of a non-inclusive list of notable decisions are as follows:
     a. Knell v. FIA Card Services, N.A., et al., 12-CV-426 AJB(WVG)
         (S.D. Cal. 2014) (Co-lead counsel on a California class action
         involving privacy rights under Cal. Penal Code § 632 et seq. Class
         relief provided for a common fund in the amount of $2,750,000.
         Counsel obtained final approval on August 15, 2014);
     b. Hoffman v. Bank of America, N.A., 12-CV-539 JAH(DHB) (S.D.
         Cal. 2014) (Co-lead counsel on a California class action involving
         privacy rights under Cal. Penal Code § 632 et seq. Class relief
         provided for a common fund in the amount of $2,600,000. Finally
         approved on November 6, 2014);
     c. Zaw v. Nelnet Business Solutions, Inc., et al., C 13-05788 RS (N.D.
         Cal. 2014) (Co-lead counsel on a California class action involving
         privacy rights under Cal. Penal Code § 632 et seq. Class relief
         provided for a common fund in the amount of $1,188,110. Final
         approval granted on December 1, 2014).
     d. Kight v. CashCall, Inc., 200 Cal. App. 4th 1377 (2011) (Co-lead
         counsel on a class action involving privacy rights under Cal. Penal
         Code § 632 et seq.         Appeals court reversing the trial courts
         granting of Defendant’s motion for summary judgment after case
         was certified);
     e. Engelen v. Erin Capital Management, LLC, et al., No. 12-55039
         (9th Cir. 2013, not for publication, D.C. No.: 3:10-cv-01125-BEN-
         RBB) (Reversing the lower court’s granting of summary judgment
                                          !3
   to the defendant debt collector on the basis of the bona fide error
   defense and remanding for further proceedings);
f. Sherman v. Yahoo!, Inc., 2014 U.S. Dist. LEXIS 13286; 13-
   CV-0041-GPC-WVG (S.D. Cal.) (TCPA class action where
   Defendant’s motion for summary judgment was denied holding
   that a single call or text message with the use of an ATDS may be
   actionable under the TCPA);
g. Olney v. Progressive Casualty Insurance Company, 13-CV-2058-
   GPC-NLS, 2014 U.S. Dist. LEXIS 9146 (S.D. Cal.) (Defendant’s
   motion to dismiss or in the alternative to strike the class allegations
   was denied finding that debt collection calls were not exempt from
   coverage under the TCPA);
h. Iniguez v. The CBE Group, Inc., 13-CV-00843-JAM-AC, 2013
   U.S. Dist. LEXIS 127066 (E.D. Cal.) (The court denying
   Defendant’s motion to dismiss and to strike class allegations
   holding that the TCPA applies to any call made to a cellular
   telephone with an ATDS);
i. Hosseinzadeh v. M.R.S. Assocs., 387 F. Supp. 2d 1104 (C.D. Cal.
   2005) (Summary judgment was granted sua sponte in favor of a
   debtor where debt collector violated the Fair Debt Collection
   Practices Act, when its employees failed to disclose the debt
   collector’s identity and the nature of its business in the messages
   left on the debtor’s answering machine). This case has now been
   followed in at least four different districts throughout the country.
j. Edstrom v. All Servs. & Processing, 2005 U.S. Dist. LEXIS 2773
   (N.D. Cal. 2005) (Numerous omissions from a letter sent by a debt
   collector to members of a homeowners association, and a statement
   requiring any dispute to be put in writing, violated 15 U.S.C. §
                                    !4
   1692g(a) of the FDCPA and Cal. Civ. Code §1788.17. The FDCPA
   required strict compliance; actual confusion on debtors’ part was
   not required);
k. Forsberg v. Fid. Nat’l Credit Servs., 2004 U.S. Dist. LEXIS 7622
   (S.D. Cal. 2004) (Plaintiff alleged sufficient facts to support his
   claim that a collection company, in its initial communication, did
   not comply with the statutory requirements for notice of validation
   of debts under the FDCPA);
l. Sparrow v. Mazda Am. Credit, 385 F. Supp. 2d 1063 (N.D. Cal.
   2005) (Court struck Defendant’s counter claim of the underlying
   debt in a fair debt action based on lack of subject matter
   jurisdiction);
m. Geoffroy, et al. v. Washington Mutual Bank, 484 F. Supp. 2d 1115
   (S.D. Cal. 2007) (Court striking down Defendant’s arbitration
   agreement as both procedurally and substantively unconscionable);
n. Yang v. DTS Financial Group, 07-CV-1731 JLS (WMc) (Holding
   that for profit debt settlement companies are covered under the
   FDCPA and can be construed as “debt collectors” under 15 U.S.C.
   § 1692a(6));
o. Mason v. Creditanswers, 2008 U.S. Dist. LEXIS 68575 (Holding
   that a forum selection clause causing a California consumer to
   litigate its claims seems contrary to the polices advanced by certain
   consumer protection statutes);
p. Myers v. LHR, Inc., 543 F.Supp.2d 1215 (2008) (Recognizing
   actual and statutory damages in the amount of $92,000 in a default
   judgment based on violations of the State and Federal collection
   statutes);

                                    !5
      q. Yates v. Allied Intl Credit Corp., 578 F. Supp. 2d 1251 (2008)
          (Holding a debtors claim based on the FDCPA stemming from the
          filing of a false police report was not subject to the litigation
          privilege under Cal. Civ. Code § 47(b));
      r. Heathman v. Portfolio Recovery Assocs., LLC, 2013 U.S. Dist.
          LEXIS 98742 (S.D. Cal. 2013) (Holding that failing to properly
          list and disclose the identify of the original creditor in a state
          collection pleading is a violation of the Fair Debt Collection
          Practices Act under 15 U.S.C. § 1692e);
      s. Stemple v. QC Holdings, Inc., 12-cv-01997-BAS-WVG (S.D. Cal.
          Nov. 7, 2016) (TCPA action finally approved for $1,500,000);
      t. Abdeljalil v. GE Capital Retail Bank, 12-cv-02078−JAH−MDD
          (S.D. al.) (Class Certification granted and finally approved for
          $7,000,000).

                     Additional Relevant Training,
            Speaking/Teaching Engagements and Associations
10.   I have been requested to and have made regular appearances on KFNN 1510
      Financial News Radio regarding consumer rights and debt collection laws.
11.   I have appeared on KPHO’s Channel 5 10:00 p.m. news program to discuss
      abusive debt collectors and consumer’s rights.
12.   I have appeared on 3TV’s news program to discuss abusive debt collectors
      and the credit industry.
13.   I have appeared on the local NBC affiliate’s 12 News to discuss consumer
      issues including the recent fraud by Wells Fargo Bank.
14.   I have given a presentation regarding consumer rights and the military to the
      Judge Advocates Office at the Marine Corp Air Station Base in Yuma,
      Arizona.

                                         !6
15.   I have undergone extensive training in the area of consumer law. The
      following is a list of recent training conferences I attended:
          a. Three-day National Consumer Law Center: Fair Debt
             Collection Practices Training Conference, in Tucson, AZ -
             2007;
          b. Four-day National Consumer Law Center Conference;
             Nashville, TN – 2008;
          c. Three-day National Consumer Law Center Conference;
             Portland, OR - 2008;
          d. Three-day National Consumer Law Center Conference;
             San Diego, CA - 2009.
          e. Three-day National Consumer Law Center: Fair Debt
             Collecting Training Conference in Seattle, WA in March
             2011;
          f. Three-day National Consumer Law Center: Fair Debt
             Collecting Training Conference in New Orleans, LA in
             March 2012;
          g. Four-day National Consumer Law Center Conference;
             Seattle, WA – October, 2012;
          h. Three-day National Consumer Law Center: Fair Debt
             Collection Practices Training Conference, in Baltimore,
             MD - March 2013;
          i. Three-day National Consumer Law Center: Fair Debt
             Collection Practices Training Conference, in San Antonio,
             Tx - March 2014.
          j. Consumer Attorneys Association of Los Angeles, Annual
             Convention; Las Vegas, NV – September 2014;

                                           !7
          k. Four-day National Consumer Law Center Conference;
             Tampa, FL – November, 2014;
          l. Three-day National Consumer Law Center: Fair Credit
             Reporting Act Training Conference, in Las Vegas, NV -
             May 2015;
          m. Consumer Attorneys Association of Los Angeles, Annual
             Convention; Las Vegas, NV – September 2015;
          n. Four-day National Consumer Law Center Conference; San
             Antonio, TX – November, 2015;
          o. Three-day National Consumer Law Center: Fair Debt
             Collection Practices Training Conference, in Miami, FL -
             March 2016;
          p. Four-day National Consumer Law Center Conference;
             Anaheim, CA – October 2016.
          q. Three-day Mass Torts Made Perfect Conference; Las Vegas,
             Nevada – April 2019.
          r. Three-day Fair Credit Reporting Act Conference; Long
             Beach, CA – May 2019.
16.   Many of the cases listed above, which have settled, have resulted in the
      creation of combined common funds and/or distribution to class member in
      the tens of millions of dollars. The outstanding results mentioned above are a
      direct result of the diligence and tenacity shown by both myself and
      Kazerouni Law Group in successfully prosecuting complex class actions.
17.   Therefore, my experience in litigating class actions and my years in practice
      are sufficient to justify my firm’s appointment as class counsel in this case.




                                          !8
                        Facts Supporting Class Certification
18.   Defendant produced 188 letters to Plaintiff, which contained redactions of
      names and contact information in response to written discovery requests by
      Plaintiff, set one.
19.   Each of the putative class members in this action was sent a collection letter
      with substantially similar language and all including the same language,
      which Plaintiff claims violates the FDCPA.
20.   Plaintiff reviewed the Complaint in this case before it was filed, assisted
      Plaintiff’s counsel with responding to discovery requests, sat for his own
      deposition, and helped prepare a declaration in support of this motion.
      Plaintiff has spent hours fulfilling his class representative duties for this case.
                                       Exhibits
21.   Attached as Exhibit “1” is a true and correct copy of the initial letter dated
      April 26, 2019 sent by Defendant to Plaintiff, as produced in discovery by
      Defendant, bates stamped as Rodriguez_001.
22.   Attached as Exhibit “2” is a true and correct copy of Defendant’s Responses
      to Plaintiff’s Discovery Requests to Defendant.
23.   Attached as Exhibit “3” is a true and correct copy of the deposition transcript
      of Defendant’s 30(b)(6) representative, Tucker Morris.


      I declare under penalty of perjury in the State of Utah that the foregoing is
true and correct. Executed on July 16, 2020 in Utah.



                                          /s/David J. McGlothlin
                                            David McGlothlin, Esq.




                                            !9
